DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how a cross member can “comprise” the sediment agitating apparatus.  Clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how a cross member can “comprise” the extractor.  Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (GB2459700).

Regarding claims 1, 15 and 16, Stewart discloses a dredging apparatus and a method of dredging comprising:
Suspending dredging apparatus (5) from a vehicle (V1), the dredging apparatus comprising:
A chassis (5)
Sediment agitating apparatus (10) for disposal above a sediment layer on a waterbed, the sediment agitating apparatus comprising a fluid injector and a pump (20) arranged to inject fluid through the fluid injector, the sediment agitating apparatus and pump being mounted on the chassis
An extractor (15), the extractor being arranged to move agitated sediment away from the waterbed and above the dredging apparatus, the extractor comprising a conduit and a pump arranged to pump agitated sediment through the conduit, the extractor and pump being mounted on the chassis (page 22 lines 14-55)
A connector (90,95) for connecting the sediment dredging apparatus to the vehicle
Disposing the dredging apparatus above, but not in contact with a waterbed to be dredged of sediment (page 22 lines 9-11)
Agitating the sediment with the sediment agitating apparatus (10)
Extracting the sediment with the extractor (15)
Depositing the extracted sediment underwater and above the sediment agitating apparatus (page 22 line 20-21) (Figure 6)
Moving the dredging apparatus around the water
Wherein the sediment is transported and deposited away from an area being dredged by the natural movement of the water (Figure 7 – shows tide direction which would affect movement of the sediment)

Regarding claim 2, the fluid injector (20, 105) is provided on the underside of the sediment agitating apparatus (10).

Regarding claim 3, the conduit of the extractor has a first opening (105a) disposed towards the underside of the sediment dredging apparatus and a second opening (outlet - unnumbered) disposed at a highermost point on the sediment dredging apparatus.

Regarding claim 6, the pumps are powered with a power supply (140) provided on the dredging apparatus.

Regarding claim 7, the dredging apparatus can include a debris deflector (35,115).

Regarding claim 8, the dredging apparatus further comprises a swell compensator, and wherein the swell compensator maintains the dredging apparatus at the same level above the waterbed (page 2 lines 6-8).

Regarding claims 9 and 10, the chassis comprises runners (125) capable of providing a shock absorbing function.

Regarding claim 11, the chassis comprises an open frame.

Regarding claim 12, the chassis comprises one or more side panels and a center panel disposed parallel to the side panels, wherein the center and side panels are joined by one or more cross members (Figure 3).
Regarding claim 13, the sediment agitating apparatus is mounted to one or more cross members, the sediment agitating apparatus includes one or more conduits comprising one or more outlets for injecting fluid, the sediment agitating apparatus being in communication with the one or more pump, which pump is in communication with an inlet, and wherein fluid is drawn in from the surrounding area.

Regarding claim 14, the extractor is mounted to one or more cross members, the extractor comprises one or more conduits comprising inlets into which agitated sediment is drawn to be expelled, wherein the extractor is in communication with the one or more pump, wherein the pump is in communication with a conduit raised above the dredging apparatus to expel agitated sediment above the dredging apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (GB2459700) as applied to claim 1 above and further in view of Jacobsen et al. (6,868,625).

Regarding claims 4 and 5, Stewart discloses the invention as described above, but fails to specifically disclose that the outlet could be larger than the inlet and have a frustoconical shape or that the device could be powered from the surface vehicle.  Like Stewart, Jacobsen also discloses a subsea dredging apparatus that removes sediment from one area to another area on the seabed.  Unlike Steward, Jacobsen discloses that the outlet is larger than the inlet and frustoconically shaped to disperse sediment and that a wire (3) from the surface vehicle can power the subsea dredging apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power the apparatus from the surface vessel and to use a larger frustoconical outlet in Steward as taught by Jacobsen et al. as it would involve combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Doesburg et al. (10,260,344) also discloses a subsea dredging apparatus that moves dredged material to a different portion of the sea bed with a frustoconically shaped outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671